Citation Nr: 9926455	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-08 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Rodolfo M. Soriano Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 determination by the Manila, 
Philippines, Department of Veteran's Affairs (VA) Regional 
Office (RO), which denied the appellant's claim for VA 
benefits.


FINDING OF FACT

The appellant did not have recognized service in the Armed 
Forces of the United States.


CONCLUSION OF LAW

The appellant does not meet the eligibility requirements for 
entitlement to VA benefits. 38 U.S.C.A. §§ 101(2), (24), 
5107(a) (West 1991); 38 C.F.R. §§ 3.1, 3.5, 3.8, 3.9, 3.203 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval or air service. 
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The appellant sought eligibility for VA benefits in November 
1997.  In support of his claim the appellant submitted 
affidavits, joint affidavits, letters, Extract of Special 
Order dated in August 1943, and a Letter of Service to the 
Commanding Officer, Company "C," 4th (Rainbow) Battalion 
dated in February 1945.  

In April 1998, the U.S. Army Reserve Personnel Center 
(ARPERCEN) notified the RO that the appellant had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."  In November 1998, the VA 
submitted a second request for verification from the service 
department based on the different names the veteran may have 
used during his alleged military service.  38 C.F.R. § 
3.203(c).  In March 1999, ARPERCEN reported that no change 
was warranted in its prior negative determination.

The veteran was accorded a personal hearing in June 1998.  
During the hearing the veteran testified that he entered 
active duty on February 14 and served until October 20, 1945 
with the guerrillas.  Transcript (T.) p. 2.  For reasons that 
are explained below, the testimony and documents submitted by 
the appellant have no bearing upon the resolution of this 
matter.

Under authority granted in 38 U.S.C.A. § 501 (West 1991), VA 
has established requirements for verifying recognized service 
in the United States Armed Forces for purposes of eligibility 
for VA benefits.  Sarmiento v. Brown, 7 Vet. App. 80, 82-83 
(1994); 38 C.F.R. § 3.203.  That regulation provides that:

For the purpose of establishing 
entitlement to pension, compensation, 
dependency and indemnity compensation or 
burial benefits the Department of 
Veterans Affairs may accept evidence of 
service submitted by a claimant (or sent 
directly to the Department of Veterans 
Affairs by the service department), such 
as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or 
original Certificate of Discharge, 
without verification from the appropriate 
service department if the evidence meets 
the following conditions:
(1)	The evidence is a document issued by 
the service department.
A copy of an original document is 
acceptable if the copy was issued by the 
service department or if the copy was 
issued by a public custodian of records 
who certifies that it is a true and exact 
copy of the document in the custodian's 
custody; and
(2)	The document contains needed 
information as to length, time and 
character of service; and
(3)	In the opinion of the Department of 
Veterans Affairs the document is genuine 
and the information contained in it is 
accurate.
(b)	Additional requirements for pension 
claimants. In addition to meeting the 
requirements of paragraph (a) of this 
section, a document submitted to 
establish a creditable period of wartime 
service for pension entitlement may be 
accepted without verification if the 
document (or other evidence of record) 
shows:
(1)	Service of 4 months or more; or
(2)	Discharge for disability incurred in 
line of duty; or
(3)	Ninety days creditable service based 
on records from the service department 
such as hospitalization for 90 days for a 
line of duty disability.

The evidence submitted by the appellant does not meet the 
requirements of 38 C.F.R. § 3.203(a).  In such cases, 38 
C.F.R. § 3.203(c) provides that VA shall request verification 
of service from the service department.

VA has requested that the service department verify the 
service of the appellant.  The service department has not 
certified that the appellant had any qualifying service.  VA 
has complied with its obligations for development of the 
claim under the provisions of 38 C.F.R. § 3.203(c).  The 
proper course for the unsuccessful appellant who believes 
that there is a reason to dispute the report of the service 
department or the contents of military records is to pursue 
such disagreement with the service department.  Sarmiento v. 
Brown, at 85.

While the Board has considered the evidence and arguments 
advanced by the appellant, findings by the service department 
verifying a person's service are binding on VA for purposes 
of establishing service in the U.S Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Here, the service 
department has certified that the appellant had no qualifying 
service.  Thus, the basic eligibility requirement of 
qualifying service for entitlement to VA benefits has not 
been satisfied.

Since the appellant did not have the requisite service to 
qualify as a veteran, he has failed to establish eligibility 
for benefits based on that service.  Where, as in this case, 
the law and not the facts are controlling, the claim must be 
denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

ORDER

The claim of entitlement to basic eligibility for VA benefits 
is without legal merit and is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

